Order filed April 13, 2017




                                               In The


           Eleventh Court of Appeals
                                           ___________

                                    No. 11-16-00343-CV
                                           ___________

                     CLAUDIA S. DONALDSON, Appellant
                                                  V.
                  DAVID VAUGHN DONALDSON, Appellee


                        On Appeal from the 318th District Court
                                Midland County, Texas
                           Trial Court Cause No. FM-59,221


                                             ORDER
       Claudia S. Donaldson has filed in this court a motion in which she challenges
an order of the trial court that relates to her indigence and ability to pay costs.1 The
trial court’s order resulted from a motion for sanctions filed by the court reporter. In
the order, the trial court also awarded attorney’s fees in the amount of $1,200 to the
court reporter, to be paid directly to the court reporter’s “counsel of record,” Mark
Henry Dettman. We vacate the trial court’s order.

       1
        This court has the authority to rule on Claudia’s motion pursuant to TEX. R. CIV. P. 145(g).
        Claudia filed a timely notice of appeal in this cause from the divorce decree
rendered by the trial court. She also filed an affidavit of indigence and a statement
of inability to afford the payment of court costs or an appeal bond. The court reporter
filed a contest to Claudia’s claim of indigence, and the trial court set the matter for
a hearing. Claudia filed a written objection to the hearing. During the indigence
hearing, the trial court determined, pursuant to former Rule 20.1(i) of the Texas
Rules of Appellate Procedure, that the hearing was not timely and that the assertions
in Claudia’s affidavit of indigence were deemed to be true.2 The trial court ordered
the court reporter to prepare a record for Claudia’s appeal of the divorce decree.
        Ten days later, the court reporter, “by and through her counsel of record,”
filed a motion for sanctions in the trial court pursuant to Rule 13 of the Texas Rules
of Civil Procedure. The motion for sanctions was based upon the content of
Claudia’s written objection to the indigence hearing. In the written objection,
Claudia, who is a member of the State Bar of Texas, made inappropriate comments
and attacked the integrity of the trial judge.
        Although we agree that Claudia’s comments in her written objection cannot
be condoned, we cannot uphold the order by which the trial court sanctioned Claudia
for a violation of Rule 13, struck the documents related to her indigence, and set
aside the January 13, 2017 order permitting Claudia to proceed without payment of
costs. First, we observe that, at the time of its order on the motion for sanctions, the
trial court had lost its plenary power over this cause. See TEX. R. CIV. P. 329b. A
trial court has no jurisdiction to grant a Rule 13 motion for sanctions after its plenary
power has expired. Scott & White Mem’l Hosp. v. Schexnider, 940 S.W.2d 594, 596
(Tex. 1996); Price v. Price, No. 02-14-00319-CV, 2015 WL 4652753, at *2–3 (Tex.


        2
         We note that Rule 20.1 was amended effective September 1, 2016, prior to the date of the divorce
decree, the affidavit of indigence, the contest, and the hearing on indigence.

                                                   2
App.—Fort Worth Aug. 6, 2015, no pet.) (mem. op.) (noting divorce court’s limited
continuing jurisdiction over QDRO and enforcement matters, but vacating sanctions
order that did not relate to these matters and that was entered after plenary power
expired); Warfield Elec. of Tex., Inc. v. Harry Hines Prop. Venture, 871 S.W.2d 273,
275 (Tex. App.—Eastland 1994, no writ); see Lane Bank Equip. Co. v. Smith S.
Equip., Inc., 10 S.W.3d 308, 311 (Tex. 2000); cf. Arndt v. Farris, 633 S.W.2d 497
(Tex. 1982) (permitting sanctions pursuant to TEX. R. CIV. P. 621a related to
postjudgment enforcement and discovery). We conclude that the trial court did not
have jurisdiction to enter the sanctions order because its plenary power had expired;
the sanctions order is therefore void. See Price, 2015 WL 4652753, at *2–3;
Warfield, 871 S.W.2d at 275.
      Second, even if the trial court had plenary power to enter the order, we can
find no authority for the striking of an affidavit of indigence as a sanction for
inappropriate comments made in a separate filing. See TEX. R. CIV. P. 13, 145, 215.
Third, we can find no authority for a court reporter, as opposed to a party, to request
sanctions against a party or for attorney’s fees to be awarded to the court reporter as
a sanction.
      For the above reasons, we grant the relief requested by Claudia in her
Rule 145(g) motion. We vacate the trial court’s February 28, 2017 Order on Motion
for Sanctions. As a result, the trial court’s January 13, 2017 order, by which Claudia
was permitted to proceed as an indigent—without the payment of costs—is
reinstated. The Reporter’s Record is now due for filing on or before May 15, 2017.


                                                     PER CURIAM
April 13, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3